DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 03/03/2021.	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
2.	Applicant’s election without traverse of the species of Figs. 1-4B, claims 1-9 and 17-19 being readable thereon, in the reply filed on 03/03/2021 is acknowledged.
3.	Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2021.


Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “45c, 45d, 45e” (see Fig. 7a); “55c, 55d, 55e, 55f” (see Figs. 8a-b); “65c, 65d, 65e, 65f” (see Figs. 9a-b), “75b” (see Figs. 10a-b), “85c, 85d, 85e” (see Figs. 11a-b); “95c, 95d, 95e, 95f” (see Figs.12a-b); “105c, 105d, 105e, 105f” (see Figs. 13a-b); “115a” (see Fig. 14), “125c, 125d, 125e, 125f” (see Figs. 15a-b), “135a, 135f, 138a, 138b” (see Figs. 16a-b), “148a, 148b, 145f” (see Figs. 17a-b), “165a, 165f’ (see Figs. 19a-b), “176, 178a, 178b” (see Figs. 20a-b), “185b, 185c, 185e, 185f” (see Figs. 21a-b) and “195f” (see Fig. 22b). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-9 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claim 1 is indefinite and functional because insufficient structure or structural relationships are recited to support the statements that “a rotor, a stator, a rotatable shutter, the rotor comprising a piston”. In other words, how the rotary piston and cylinder device is working/operating because there is no connection/structural relationships between the rotor, the stator, the rotatable shutter and the piston in a working chamber.  
- Claim 1 and 3, the terms “substantially oppositely”  and “substantially devoid” renders the claim indefinite, since the language of a claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement. See Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1576 (Fed. Cir. 1986); Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350 (Fed. Cir. 2005). Accordingly, the term “substantially should not be used/ should be avoided in claim language. Appropriate correction is required.
- Claim 1, the term “and/or” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Accordingly, the applicants are suggested to correct: claim 1, page 2, line 10, “with the shutter slot and/or stator” should be changed to --with at least one of the shutter slot or the stator --.  Appropriate correction is required.
- Claim 9, the limitation ‘the device is at least in part hollow” render the claim indefinite because it is unclear whether the applicants are claiming that “the piston 25” or “the cylinder” is at least in part hollow (see specification, page 11, lines 25-26). Appropriate correction is required.


Claim Objections
6.	Claims 2-9 and 17-19 are objected to because of the following informalities: line 1, “The device” should be changed to --The rotary piston and cylinder device -- .  Appropriate correction is required.	

Allowable Subject Matter
7.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
8.	Claims 2-9 and 17-19 are also indicated as allowable subject matter by virtue of being respectively dependent on the independent claim 1.

Prior Art
9.	The IDS (PTO-1449) filed on Mar. 01, 2019 has been considered.  An initialized copy is attached in the Office Action mailed on 11/03/2020.  
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents: Biermann (U.S. Patent Number 2,090,280), Nutku (U.S. Patent Number 3,739,754), Didin et al. (U.S. Patent Application Publication Number 2009/0185925), Lindsey (U.S. Patent Application Publication Number 2017/0211387A1), Lindsey (U.S. Patent Application Publication Number 2017/0211388A1), Lindsey (U.S. Patent Application Publication Number 2017/0211389A1), each further discloses a state of the art.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746